 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 469 
In the House of Representatives, U. S., 
 
July 14, 2009 
 
RESOLUTION 
Honoring the life of Wayman Lawrence Tisdale and expressing the condolences of the House of Representatives on his passing. 
 
 
Whereas Wayman Lawrence Tisdale was raised in Tulsa, Oklahoma, and became a outstanding athlete as a student at Booker T. Washington High School;  
Whereas in 1982 Mr. Tisdale was named Oklahoma's only McDonald's All American and was named Converse National High School Player of the Year;  
Whereas Mr. Tisdale’s 3-year career at the University of Oklahoma, from 1982 to 1985, has left a legacy of excellence and respect for the program and the sport of basketball;  
Whereas Mr. Tisdale in 1983, 1984, and 1985 received the honor of being named Big Eight Player of the year for the University of Oklahoma;  
Whereas Mr. Tisdale was named to the All-American team 3 times in 3 years while at the University of Oklahoma;  
Whereas Mr. Tisdale played on the U.S. Olympic team in 1984 and received a gold medal;  
Whereas Mr. Tisdale was named the Most Valuable Player for the Big Eight Tournament Championship in 1985;  
Whereas Mr. Tisdale and was selected as the No. 2 overall draft pick in the National Basketball Association in 1986;  
Whereas Mr. Tisdale left his mark on the sport of professional basketball with the Indiana Pacers, Sacramento Kings, and Phoenix Suns, scoring more than 12,800 points and pulling down more than 5,000 rebounds in a 12-year career;  
Whereas Mr. Tisdale subsequently released 8 albums of jazz music following his extraordinary basketball career;  
Whereas in 1995 Mr. Tisdale’s jazz album Power Forward reached No. 4 on Billboard’s Contemporary Jazz chart, and Mr. Tisdale’s album Way Up reached No. 1 on Billboard’s Top 10;  
Whereas Mr. Tisdale has been an inspiration to those in the Jazz community;  
Whereas Mr. Tisdale served as a testament and example to the power of perseverance and positive thinking in the midst of personal trial; and  
Whereas Mr. Tisdale’s admirable character has served as a strong example to thousands of Americans to persevere and not be bound by one calling in life, but to achieve all which they hope and aspire to for themselves and their families: Now, therefore, be it  
 
That the House of Representatives expresses— 
(1)gratitude to Wayman Lawrence Tisdale for his exceptional character and for the example that he served as a testament to the powers of positive thinking; and  
(2)profound sorrow at the death of Mr. Tisdale and condolences to his family, friends, and colleagues, and to the State of Oklahoma that he represented so well.  
 
Lorraine C. Miller,Clerk. 
